Title: From John Adams to James McHenry, 29 August 1798
From: Adams, John
To: McHenry, James



Sir
Quincy Aug 29th. 1798

I have received your letter of Aug 20th I believe tho the 0 is obscure.
Gen. Knox is gone to the eastward as I understand, to return in ten or fifteen days. But if he were in Boston, I could not send him either your official or private letter, as neither contain sentiments that I can approve. My opinion is & always has been clear, that as the law now stands, the order of nomination or of recording has no weight or effect, but that officers appointed on the same day, in whatever order, have a right to rank according to antecedent services. I made the nomination, according to the list presented to me by you, from Gen. Washington in hopes that rank might be settled among them by agreement, or acquiescence, believing at the time & expressing to you that belief, that the nomination & appointment would give Hamilton no command at all nor any rank before any Major Gen. This is my opinion still.
I am willing to settle all decisively at present (and have no fear of the consequences) by dating the commissions Knox on the first day, Pinckney on the 2d, Hamilton on the third. If this course is not taken & the commissions are all made out on the same day I tell you my opinion is clear that Hamilton will legally rank even after Hand & I fear even after Lee.
You speak to me of the expediency of attempting an alteration in the rank of the gentlemen in question. You know Sir that no rank has ever been setled by me.—You know my opinion has always been as it is now, that the order of names in the nomination & record, was of no consequence.
Gen. Washington has through the whole, conducted with perfect honor & consistency. I said & I say now, if I could resign him the office of president, I would do it immediately & with the highest pleasure; but I never said, I would hold the office & be responsible for its exercise, while he should execute it. He has always said in all his letters that these points must ultimately depend upon the president.
The power and authority is in the president. I am willing to exert this authority at this moment, & to be responsible for the exercise of it. All difficulties will in this way be avoided. But if it is to be referred to Gen. Washington, or to mutual & amicable accomodation among the gentlemen themselves, I foresee it will come to me at last, after much altercation & exasperation of passions & I shall then determine it exactly as I should now—Knox, Pinckney & Hamilton.
There has been too much intrigue in this business both with Gen Washington & me. If I shall ultimately be the dupe of it, I am much mistaken in myself
I can sympathise with you in your ill health & the sickness of your family. My dear Mrs. Adams has been at the point of death & although a little revived, is still extremely weak & low
I am Sir your most obedient & humble servant

John Adams